—Order, Supreme Court, New York County (Edward Lehner, J.), entered August 28, 1995, which, insofar as appealed from, denied plaintiff’s cross motion for summary judgment, unanimously affirmed, without costs.
An issue of fact as to whether defendants, a corporate borrower and individual guarantors, transferred assets of the corporation to plaintiff in satisfaction of the debt sued upon is raised by the affidavit of the corporation’s president. Concur— Rosenberger, J. P., Ellerin, Ross, Nardelli and Mazzarelli, JJ.